Citation Nr: 1034648	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-36 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with spurring at L4 and L5 (back 
disability).

2.  Entitlement to service connection for a dental condition for 
compensation and VA outpatient treatment purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1956, with subsequent service in the United States Army Reserves 
through February 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

With respect to the service connection claim for a dental 
disorder, VA compensation is only available for certain dental 
and oral conditions as set forth in 38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916 (2009).  Compensation is available for loss of 
teeth only if such condition is due to bone loss through trauma 
or disease, such as osteomyelitis, and not due to periodontal 
disease.  See id. at Note.  However, service connection may be 
granted for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the purpose of receiving VA outpatient 
dental treatment, if certain criteria are met.  See 38 U.S.C.A. § 
1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381 & 17.161 
(2009).  The RO did not specify whether the Veteran's claim for a 
dental condition was for compensation or for treatment purposes.  
However, as discussed below, the Veteran claims that he had part 
of his lower jaw bone and all of his teeth removed during 
service, and he now requires dental treatment.  Further, a 
service connection claim for a dental disorder is also a claim 
for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302, 306 (1993).  As such, this issue has been 
recharacterized as stated on the first page of this decision, and 
further action should address both aspects of this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

The Veteran asserts that his current back disability is the 
result of injuries sustained during an automobile accident in 
service.  He further asserts that he has a current dental 
disability as result of having all of his teeth and part of his 
lower jaw bone removed during service.  Further development is 
necessary for a fair adjudication of these claims.  Although the 
Board regrets the additional delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

In particular, the agency of original jurisdiction (AOJ) 
requested copies of the Veteran's service treatment records from 
the National Personnel Records Center (NPRC) and was informed 
that such records are fire-related.  Where service treatment 
records are unavailable through no fault of the claimant, VA has 
a heightened obligation to assist in the development of a case, 
including to search for alternative medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The Veteran was notified of such response in February 2004 and 
was requested to provide information to allow for a search of 
alternate sources in order to reconstruct his service treatment 
records, to include completion of an enclosed NA Form 13055.  
Although the Veteran did not complete the requested form, he 
submitted service personnel records indicating that he was 
treated at the United States Army Hospital at Fort Campbell, 
Kentucky, and was released from that station to the United States 
Army Reserves in December 1956.  See DA Forms 1.  

The Veteran also submitted a statement in April 2005 summarizing 
his contentions.  Specifically, he stated that all of his teeth 
and part of his lower jaw bone were removed while he was 
stationed at Fort Benning, Kentucky.  There is no current medical 
evidence in the claims file with respect to the claimed dental 
condition.  However, the Veteran stated in April 2005 that he has 
received recent treatment for a dental condition, in that his 
gums are growing up around his plate and his dentist has told him 
that he will lose his lower jaw bone if he doesn't have studs.  

With respect to his back, the Veteran stated in April 2005 that 
he had an automobile accident in Ocoee, Tennessee, during 
service.  He further stated that he was treated at the Bradley 
Memorial Hospital in Cleveland, Tennessee, and was air lifted to 
Fort Campbell, Kentucky, and he had to wear a full body cast.  
The evidence currently of record confirms a current back 
disability, diagnosed as osteoarthritis of the spine or 
degenerative joint disease of the lumbar spine with spurring at 
L4 to L5.  See June 2003 VA treatment record; July 1996 private 
treatment record.  

In support of his claims, the Veteran has submitted a February 
2003 statement from RSR, a fellow service-member.  RSR indicated 
that the Veteran had oral surgery in April 1956, during which his 
teeth and part of his lower jaw were removed, requiring 130 
stitches.  RSR further indicated that the Veteran was in an 
automobile accident in September 1956 and was air lifted to Fort 
Campbell, Kentucky, for treatment for multiple injuries including 
17 vertebral fractures, and that the Veteran was in a full body 
cast until release from active duty, or December 1956.  

The Veteran is competent to report observable symptoms of his 
claimed disabilities, as well as a contemporaneous medical 
diagnosis and receipt of medical treatment.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994).  Similarly, RSR is competent to 
report what he observed with respect to the Veteran's symptoms 
and treatment during service.  Id.  The Board and the AOJ, as 
fact finders, must make credibility determinations and weigh the 
lay and medical evidence of record.  However, competent lay 
testimony may be rejected only if it is found to be mistaken or 
otherwise deemed not credible, and lay evidence cannot be deemed 
not credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

The Board finds that the AOJ has not fulfilled its duty to assist 
in attempting to obtain the Veteran's available service treatment 
records.  Accordingly, upon remand, the AOJ should attempt to 
obtain the Veteran's complete service treatment records from all 
appropriate agencies, including but not limited to a request for 
any records from the Army Reserves and the NPRC.  Requests for 
records from Federal agencies, including SSA and VA, must 
continue until a determination is made that such records do not 
exist or any further efforts to obtain them would be futile.  If 
it is determined that the service treatment records are 
unavailable after all appropriate efforts have been expended, the 
Veteran should be notified and allowed an opportunity to obtain 
such records, in accordance with 38 C.F.R. § 3.159(c)&(e).

Further, the Veteran has not been notified of the possibly 
applicable alternative forms of evidence to substitute for any 
unavailable records.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  For example, the following documents may be substituted 
for service treatment records: statements from service medical 
personnel; "buddy" certificates or affidavits; employment 
physical examinations; medical evidence from private hospitals, 
clinics, or physician's offices where a veteran may have sought 
treatment, especially soon after service discharge; letters 
written or photographs taken during service; pharmacy 
prescription records; and insurance examinations.  See VA 
Adjudication Procedure Manual, M21-1MR, III.iii.2.E.27 (December 
13, 2005).  This list is not exhaustive, and other documents may 
be sufficient.  Upon remand, the Veteran should be notified of 
such possible alternative forms of evidence to substitute for his 
service treatment records.

Additionally, the AOJ should request the Veteran to identify all 
providers who have treated him for a back or dental condition 
since separation from service, and to complete the necessary 
authorizations for any non-VA providers.  As the Veteran has 
identified private treatment for a back injury during service, he 
should also be requested to complete an authorization and release 
for such records.  

After all identified, available service and post-service 
treatment records have been obtained and associated with the 
claims file, the Veteran should be scheduled for a VA examination 
to determine the nature and etiology of any current back 
disability.  If the evidence obtained upon remand confirms a 
current dental disability, the Veteran should also be scheduled 
for a VA examination as to such disability.

Accordingly, the case is REMANDED for the following action:

1.  Make further attempts, as necessary, 
to obtain the Veteran's complete service 
treatment records, including but not 
limited to a request for any records from 
the Army Reserves or the NPRC.  A specific 
request should be made for all dental 
records from Fort Benning, Kentucky, dated 
from January 1955 through December 1956.  
A specific request should also be made for 
any inpatient or outpatient medical 
records from the Fort Campbell Army 
Hospital dated from August through 
December 1956.  If no such records are 
available, contact the appropriate 
authorities in order to obtain additional 
medical evidence or information related to 
the Veteran's active duty service through 
any available alternative sources.

2.  Notify the Veteran of the possible 
alternative forms of evidence that may be 
used to substantiate his claims, such as 
those provided in the VA Adjudication 
Procedure Manual (M21-1MR, 
III.iii.2.E.27).

3.  Request the Veteran to identify any 
providers who have treated him since 
discharge from active duty for his claimed 
back disability or dental condition, and 
to complete an Authorization and Consent 
to Release Information to VA form (VA Form 
21-4142) for each non-VA provider.  He 
should also be requested to complete an 
authorization for any private treatment 
for such conditions during service.  After 
obtaining any necessary authorizations, 
request copies of any outstanding 
treatment records, including but not 
limited to any records from the Mountain 
Home VA Medical Center, the Bristol 
Regional Medical Center, and the Bradley 
Memorial Hospital.  

4.  All requests for the above-described 
records and all responses, including 
negative responses, must be documented in 
the claims file.  Requests for records 
from Federal agencies, including but not 
limited to VA and service departments, 
must continue until a determination is 
made that such records do not exist or any 
further efforts to obtain them would be 
futile.  All records received should be 
associated with the claims file.  If any 
records cannot be obtained after 
appropriate efforts have been expended, 
the Veteran should be notified and allowed 
an opportunity to provide such records, 
per 38 C.F.R. § 3.159(c)&(e).

5.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current back disability.  
The entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted, to include both musculoskeletal 
and neurological symptoms, as appropriate.  

The examiner should identify all current 
back disabilities, including but not 
limited to degenerative joint disease, and 
all associated symptoms.  Further, the 
examiner should state whether it is at 
least as likely as not (probability of 50 
percent or more) that any such disability 
was incurred or aggravated as a result of 
active duty service, or manifested to a 
degree of at least 10 percent within one 
year after separate from active duty, or 
by December 1957.  

Any opinion must be accompanied by a 
complete rationale, which should reflect 
consideration of all lay and medical 
evidence of record.  The examiner should 
be informed that the absence of 
contemporaneous treatment records, alone, 
does not render the lay evidence not 
credible.  If an opinion as to any of 
these matters cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  

6.  If and only if the evidence upon 
remand establishes a current dental 
disability, schedule the Veteran for a VA 
dental examination.  The entire claims 
file and a copy of this remand should be 
made available to the examiner for review, 
and such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  

The examiner should identify all current 
dental disabilities.  Further, the 
examiner should state whether it is at 
least as likely as not (probability of 50 
percent or more) that any such disability 
was incurred or aggravated as a result of 
any bone trauma or disease, as opposed to 
periodontal disease, during active duty 
service.  

Any opinion must be accompanied by a 
complete rationale, which should reflect 
consideration of all lay and medical 
evidence of record.  The examiner should 
be informed that the absence of 
contemporaneous treatment records, alone, 
does not render the lay evidence not 
credible.  If an opinion as to any of 
these matters cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  
   
7.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claims based on all 
evidence of record, with consideration of 
the competency of certain lay evidence as 
set forth above.  With respect to the 
dental claim, adjudication should reflect 
a claim for compensation as well as for VA 
outpatient dental treatment.  If the 
claims remain denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
evidence associated with the claims file 
since the last adjudication, and all 
relevant law, including but not limited to 
38 U.S.C.A. § 1712 and 38 C.F.R. §§ 3.381, 
4.150, 17.161.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination(s) requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination(s) may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

